Citation Nr: 0407247	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for headaches with blurred vision, sensitivity to the 
ears and scalp, and hand tremors.

2.  Entitlement to an effective date earlier than July 2, 
2001, for assignment of an initial evaluation of 10 percent 
for headaches with blurred vision, sensitivity to the ears 
and scalp, and hand tremors.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1995 to June 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2002 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The increased rating claim is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his effective date claim, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim decided herein.

2.  The veteran did not appeal the RO's June 1998 decision 
that granted service connection and assigned one 30 percent 
rating for manifestations of a cervical spine disability, to 
include headaches and other symptoms.

3.  Subsequent to the June 1998 final RO decision, VA first 
received a claim for increase on July 2, 2001.

4.  No correspondence or medical evidence was received or is 
considered to have been constructively of record during the 
interim from June 1998 to July 2, 2001.




CONCLUSION OF LAW

Entitlement to an effective date earlier than July 2, 2001, 
for assignment of a separate 10 percent evaluation for 
headaches with blurred vision, sensitivity to the ears and 
scalp, and hand tremors is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), became law.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that, 
upon receipt of a substantially complete application for 
benefits, VA shall notify the claimant of any information, 
and any medical or lay evidence not previously provided to 
VA, which is necessary to substantiate the claim and whether 
VA or the claimant is expected to obtain any such evidence.  

With regard to VA's duty to notify the veteran pursuant to 
the VCAA, in the May 2003 statement of the case, issued in 
direct response to the veteran's notice of disagreement in 
which he first raised the issue of entitlement to an earlier 
effective date for the separate compensable rating 
assignment, the RO notified the veteran of the laws and 
regulations governing the assignment of effective dates, the 
evidence considered and the reasons and bases for the 
determination made in his case.  The RO also included a 
recitation of the VCAA.  The RO specifically advised the 
veteran that an earlier effective date was not warranted in 
the absence of a medical opinion showing compensable 
headaches due to cervical spine disability prior to July 2, 
2001.  In any case, in the instant case, the veteran's 
effective date claim is decided based on the law and not on 
the facts.  Specifically, the veteran has not argued that he 
in fact appealed the June 1998 rating decision that declined 
to assign a separate compensable evaluation for the 
disability manifestations currently at issue; does not argue 
that he filed any earlier claim for the increased benefit; 
and, has not identified the existence of any medical evidence 
constructively in VA's possession that would show entitlement 
to a separate compensable rating for headaches with other 
symptoms prior to July 2, 2001.  The veteran has also not 
identified any evidence that may be pertinent to his 
effective date claim.  The Board concludes that based on such 
VA's duties to notify and assist the veteran have been 
fulfilled.  

Earlier Effective Date

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  Applicable laws and regulations further set out 
that the effective date of an award of increased compensation 
may be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In the veteran's case, a rating decision in June 1998 granted 
entitlement to service connection for cervical herniated 
disc, C5-6, status post discectomy with residual neck pain, 
hand tremor, headache, and insomnia and assigned an 
evaluation of 30 percent from June 27, 1997, the day after 
the veteran's separation from active service.  The initial 
service connection grant thus included contemplation of the 
veteran's subjective complaints of a hand tremor and 
headaches, but rated him based on the objective cervical 
spine manifestations.  The RO advised the veteran of that 
determination by letter also dated in June 1998 and informed 
him of his appellate rights.  The veteran did not appeal and 
that decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2003).

Here the Board emphasizes that the veteran's arguments on 
appeal center on his own account of having experienced 
headaches and other symptoms since the time of his service 
discharge, and that, in fact, his headaches have become more 
frequent and now occurred daily.  He has not identified any 
error of fact or law in the June 1998 rating decision that 
declined to assign a separate compensable rating for such 
symptoms and as such he has not raised a question of 
entitlement to revision of that decision based on error.  See 
38 C.F.R. § 3.105(a) (2003); Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Thus, the June 1998 rating decision remains final.

Subsequent to the June 1998 rating decision, the RO received 
a statement from the veteran on July 2, 2001, in which he 
said, "Due to reoccurring problems associated with my 
service-connected disability, I am interested in re-opening 
my case."  No earlier correspondence was received after the 
June 1998 rating decision, to include no medical evidence 
dated during such time period.  The RO accepted the veteran's 
July 2, 2001, statement as an increased rating claim and 
afforded the veteran a compensation and pension examination 
in February 2002.  Then, in a March 2003 rating decision, the 
RO denied entitlement to an evaluation in excess of 30 
percent for the veteran's cervical spine disorder but granted 
a separate 10 percent rating for headaches with blurred 
vision, sensitivity to the ears and scalp, and hand tremors.  

The veteran contends that the effective date of the separate 
10 percent evaluation should be April 1, 1998, the date on 
which, according to a statement he made at the time of his 
notice of disagreement, he began to have daily headaches, 
indicative of increased severity of such headaches.  Notably, 
the veteran did not submit or identify any medical 
documentation showing compensably manifested headaches or 
other symptoms as of April 1, 1998.

The Board must conclude that the veteran is not entitled to a 
separate compensable evaluation for headaches and other 
complaints prior to July 2, 2001, insofar as VA neither 
received an earlier claim for such benefit and also because 
there is neither actual nor constructive medical evidence of 
record showing that he experienced prostrating headaches or 
objective disabling manifestations of hand tremors or 
scalp/ear sensitivity at any time in the interim between June 
1998 and July 2, 2001.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).


ORDER

An effective date earlier than July 2, 2001, for assignment 
of a separate 10 percent evaluation for headaches with 
blurred vision, sensitivity to the ears and scalp, and hand 
tremors is denied.


REMAND

As set out above, the procedural history of this case 
reflects that the veteran's initial service connection grant 
included recognition of a herniated disc at C5-C6, neck pain, 
a hand tremor, a headache and insomnia.  Such were all 
evaluated pursuant to Diagnostic Codes 5295 and 5290, which 
pertain to motion limitation of the cervical spine and spinal 
strain.  The instant appeal arose from the veteran claim for 
increase, received in July 2001.  At that time the veteran 
identified headaches, earaches, blurred vision, and, pain and 
tension affecting the neck and upper and lower back.  He 
argued that such symptoms were more severe and more frequent.  
After examinations the RO then assigned the veteran a 
separate 10 percent rating and confirmed the prior 30 percent 
rating, such that he is now in receipt of one 30 percent 
rating, pursuant to Diagnostic Code 5295-5290, for a cervical 
herniated disc at C5 to C6, status post discectomy with 
residual neck, bilateral shoulder and elbow pain, and, one 10 
percent rating under Diagnostic Code 8199-8100, for headaches 
with blurred vision, sensitivity to the ears and scalp, and, 
hand tremors.  Diagnostic Code 8100 pertains to migraine 
headaches and Diagnostic Code 8199 is for nonspecific 
neurologic impairment.

The veteran limited his notice of disagreement to the 10 
percent rating assigned for headaches with blurred vision, 
sensitivity to the ears and scalp and hand tremors.  In 
support of his claim for increase, the veteran references the 
pain and discomfort relating to his ears and scalp, as well 
as referencing the need for medications for his hand tremors.  
It is unclear from the medical evidence of record whether the 
veteran's scalp and ear sensitivity or his hand tremors can 
be attributed to identifiable and separate pathology that may 
warrant a separate rating; if they are attributable to his 
service-connected headaches with blurred vision; or, if they 
are attributable to residuals of his C5-C6 herniated disc.  
The VA examination report refers only to a neurologic consult 
for hypersensitivity of the left ear and scalp, stated to 
possibly be due to irritation of the greater occipital nerve, 
and, a shock-like sensation in the scar region due secondary 
to sensory cutaneous nerve involvement.  The neurologic 
examination report notes sensory testing only in the upper 
extremities and does not confirm or refute any occipital 
nerve or cutaneous nerve involvement.  Nor does such confirm 
or refute the existence or etiology of a hand tremor.  As 
such symptoms are currently contemplated within the separate 
10 percent grant for headaches, a clarifying examination is 
needed in order to ensure an accurate consideration of the 
nature and severity of all service-connected manifestations 
and to afford the veteran appropriate rating consideration 
consistent with 38 U.S.C.A. § 1155 (West 2002) and Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed, consistent with all governing 
legal authority.  Such notice should 
include informing the veteran of the 
nature of additional evidence and 
information needed to support his claim 
for increase, the information needed from 
him to enable the Board to obtain 
additional evidence on his behalf, and 
what evidence he should submit if he does 
not desire the Board's assistance in 
obtaining such evidence.  The veteran 
should also be requested to submit any 
evidence in his possession pertinent to 
his rating claim.

2.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
providers who have treated him for 
headaches, blurred vision, hand tremors, 
and/or sensitivity of the scalp and ears 
since in or around July 2000.  

3.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  The RO should advise the 
veteran of any evidence that it was 
unable to obtain and request him to 
submit such.

4.  After any additionally obtained 
evidence is associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA neurologic 
examination.  The claims file must be 
made available to the examiner and review 
of such should be noted in the completed 
examination report.  All indicated tests 
and studies should be accomplished.  The 
examiner is requested to respond to the 
following:

a)  Describe the frequency and duration 
of the veteran's headaches, as well as a 
description of the nature of each symptom 
that may be directly attributable to such 
headaches.  Include a discussion as to 
whether the veteran experiences headaches 
that are considered prostrating in 
nature.

b)  Confirm or refute whether there is 
any involvement of the greater occipital 
or cutaneous nerves that is attributable 
to the veteran's service-connected 
herniated disc at C5-6, status post 
discectomy, and/or headaches, to include 
consideration of any surgical residuals.  
The examiner is specifically requested to 
identify the existence, etiology and 
resulting functional impairment due to a 
hand tremor and/or or any disability 
manifested by sensitivity of the ears 
and/or scalp.

The rationale for all conclusions reached 
should be provided.

5.  Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case that 
includes a recitation of all potentially 
applicable laws and regulations, the 
evidence considered and the reasons and 
bases for the determination.  The RO 
should afford him the appropriate period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



